Citation Nr: 1009468	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  00-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
evaluated as 10 percent disabling prior to August 8, 2001, 30 
percent disabling from August 8, 2001, and 60 percent from 
March 11, 2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to October 
1975, from March 1977 to June 1977, and from January 1979 to 
July 1992.  He also served in the Reserves.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied entitlement to 
a disability evaluation in excess of 10 percent for chronic 
bronchitis.  A February 2003 rating decision assigned a 30 
percent rating to the chronic bronchitis from August 8, 2001 
and a February 2009 decision assigned a 60 percent rating 
from March 11, 2008.    

The matter was remanded by the Board in June 2004, August 
2005, and June 2008 for additional development.

In October 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Atlanta RO.  A transcript 
of this hearing is of record.

The  issue of entitlement to a higher rating for multiple 
sclerosis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for chronic 
bronchitis in excess of 60 percent from March 11, 2008 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 3, 1998, the service-connected chronic 
bronchitis is not shown to have been manifested by more than 
moderate symptoms with considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales; 
and, from October 7, 1996 to August 3, 1998, the Veteran's 
symptoms are not shown to have been manifested by more than 
PFT results of FEV-1 of 71- to 80-percent of predicted value; 
FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 66- to 80-
percent of predicted value.  

2.  From August 4, 1998 to August 7, 2001, the service-
connected chronic bronchitis was manifested by mild to 
moderate ventilatory impairment and PFT results of FEV-1 of 
57 percent of predicted value (pre bronchodilator) and FEV-
1/FVC 100 to 101 percent; without evidence of severe symptoms 
or severe ventilatory impairment on PFT or PFT findings of 
FEV-1 of 40 to 55-percent of predicted value; FEV-1/FVC of 40 
to 55 percent; or DLCO (SB) of 40 to 55-percent of predicted 
value. 

3.  From August 8, 2001 to March 10, 2008, the service-
connected chronic bronchitis was manifested by mild to 
moderate ventilatory impairment and PFT results of FEV-1 of 
61 to 67 percent of predicted value (pre and post 
bronchodilator); FEV-1/FVC of 71 to 89 percent; and DLCO (SB) 
of 96 to 101 percent of predicted value; without evidence of 
severe symptoms or severe ventilatory impairment on PFT or 
PFT findings of FEV-1 of 40 to 55-percent of predicted value; 
FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55-
percent of predicted value.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chronic 
bronchitis are not met for the period prior to August 3, 
1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97 
including Diagnostic Code 6600 (regulations in effect prior 
to and as of October 7, 1996).

2.  From August 4, 1998 to August 7, 2001, the criteria for 
assignment of a 30 percent evaluation, but not more, for the 
service-connected chronic bronchitis are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97 including 
Diagnostic Code 6600 (regulations in effect prior to and as 
of October 7, 1996).  

3.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected chronic 
bronchitis are not met for the period from August 8, 2001 to 
March 10, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.97 including Diagnostic Code 6600 (regulations in effect 
prior to and as of October 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in May 2003, June 2004, July 2006, and 
July 2008.       

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The July 2006 and July 2008 letters also advised the Veteran 
of the five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the Veteran's 
claim was fully developed and readjudicated after all 
required notice was provided, in an October 2009 Supplemental 
Statement of the Case (SSOC).  Accordingly, although the 
Veteran has not identified or demonstrated that any potential 
errors are prejudicial, the Board finds that any arguable 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the Veteran.  See Shinseki v. Sanders, 
07-1209 slip op. at 11-12 (April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  
First, the Veteran's service treatment records are on file, 
and the file includes medical records from those VA and non-
VA medical providers that the Veteran identified as having 
relevant records.  Neither the Veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that any other VA or non-VA medical providers have additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

Second, the Veteran was afforded numerous VA examinations, 
most recently in November 2008, for the purpose of evaluating 
the severity of his service-connected chronic bronchitis.  
The Board finds that the November 2008 VA examination is 
adequate because it describes the disability in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  
Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation.  The Board accordingly finds no reason 
to remand for further examination.  

As noted in the Introduction, the issue of entitlement to an 
increased rating for chronic bronchitis in excess of 60 
percent from March 11, 2008 is remanded to the RO via the AMC 
for additional development.  

Finally, the Veteran has been afforded a hearing before an 
Acting Veterans Law Judge during which he presented oral 
argument in support of his claim.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board further finds that there has been substantial 
compliance with its June 2008 remand instructions.  In 
particular, the Board's remand directed the AMC/RO to send 
the Veteran a VCAA compliant notice letter.  This was 
accomplished, as indicated, by a July 2008 letter.  The 
Board's June 2008 remand also instructed the AMC/RO to 
schedule the Veteran for a VA examination to determine the 
current severity of his service-connected chronic bronchitis.  
As indicated, this was accomplished in November 2008.  In 
short, all directed action has been accomplished.  Therefore, 
further remand is not necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 
97, 104-05 (2008) (finding substantial compliance where an 
opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  



II.  Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A claimant, however, may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration that different 
ratings may be warranted for different time periods during 
the period of appellate review (beginning in November 1994).

The Veteran's service-connected chronic bronchitis is 
evaluated under the criteria of 38 C.F.R. § 4.97 Diagnostic 
Code (DC) 6600.  The provisions of DC 6600 have been twice 
amended during the course of the present appeal.  In general, 
amended rating criteria can be applied only for periods 
beginning on the effective date of the regulatory change.  
The Board can only apply the prior regulation when evaluating 
a disability during periods prior to the effective date of 
the regulatory change.  However, the prior regulation can be 
applied during the entire pendency of the appeal if more 
favorable than the amended regulation.  VAOPGCPREC 3-00 (Apr. 
10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000); VAOPGCPREC 7-
2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004);  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to October 7, 1996, the rating criteria of DC 6600 were 
as follows.  A 10 percent rating is warranted if the symptoms 
were moderate with considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.  A 
30 percent rating is warranted if the symptoms were 
moderately severe with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  A 60 percent rating is 
warranted if the symptoms were severe with a severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent rating is warranted if the symptoms were 
pronounced with copious productive cough and dyspnea at rest; 
pulmonary function testing showing a severe degree of chronic 
airway obstruction; with symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  38 C.F.R. § 4.97, DC 6600 (1995). 

Beginning October 7, 1996, the rating criteria were as 
follows. A minimum 10 percent evaluation is warranted in 
cases of forced expiratory volume in one second (FEV-1) of 
71- to 80-percent of predicted value; the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of 71 to 80 percent; or diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) of 66- to 80-percent of predicted value.  A 30 percent 
evaluation is assigned in cases of FEV-1 of 56- to 70-percent 
of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56- to 65-percent of predicted value.  A 60 percent 
evaluation is in order of cases of FEV-1 of 40- to 55-percent 
of predicted value; FEV-1/FVC of 40 to 55 percent; DLCO (SB) 
of 40- to 55-percent of predicted value; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation is warranted in cases of 
FEV-1 less than 40 percent of predicted value; FEV-1/FVC of 
less than 40 percent; DLCO (SB) of less than 40-percent 
predicted value; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
Echo or cardiac catheterization); episode(s) of acute 
respiratory failure; or the requirement of outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97 (2006).  

Effective October 6, 2006, VA added provisions that clarify 
the use of pulmonary function tests (PFTs) in evaluating 
respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 
4.96, titled "Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  PFTs are 
required to evaluate respiratory conditions except in certain 
situations.  If a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case.  When the PFTs are not consistent 
with clinical findings, evaluation should generally be based 
on the PFTs.  Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes with some 
exceptions.  When evaluating based on PFTs, post-
bronchodilator results are to be used unless they are poorer 
than the pre-bronchodilator results, then the pre-
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

III.  Factual Background

In the present case, the evidence demonstrating the severity 
of the service-connected bronchitis during the period of 
appellate review first consists of a May 1995 VA discharge 
note (related to low back pain).  The discharge note 
indicates that cardiopulmonary status was stable on physical 
examination.

The record next contains private (non-VA) consultation notes 
from October and November 1995 indicating that the Veteran 
complained of chronic bronchitis, but on physical 
examination, the lungs were clear.  

In February 1996, the Veteran underwent a general VA 
examination.  The Veteran's complaints (pertinent to the 
present appeal) consisted of persistent cough for the last 
several months.  Physical examination of the lungs revealed 
diffuse rhonchi in all fields, but otherwise good air 
exchange.  In an addendum, the VA examiner noted that PFT 
results were unremarkable with FEV1 of 75 percent of normal 
and blood gas otherwise unremarkable.  Based on the results 
of the examination, the diagnosis was chronic bronchitis with 
symptoms of cough and shortness of breath.  The VA examiner 
further indicated that the Veteran also appeared to have very 
limited forced exhalations secondary to chronic cough, but no 
metabolic problems in the lungs.  

The medical evidence also contains private home-visit nursing 
notes dated from September 1996 to October 1996, showing that 
upon physical examination there was unlabored breathing with 
some congestion (not found on follow-up).  

Then, VA and private treatment notes from January 1997 to 
March 1998, including a January 1997 VA admission note, show 
that the Veteran continued to complain of chest congestion 
and tightness, wheezing, and coughing.  On physical 
examination in February 1997, the lungs revealed decreased 
air entry in the right lower lobe, but no evidence of 
crepitations or wheezing.  In February 1997, the Veteran 
complained of coughing up blood, but physical examination in 
August 1997 was clinically clear.  The Board also notes that 
a March 1998 private home-visit nursing note indicates that 
the Veteran complained of productive cough, but his breath 
sounds clear on physical examination.  The Veteran expressed 
a desire to obtain oxygen.  Accordingly, he was advised to go 
to the ER to be evaluated by a physician.  The record shows, 
however, that he did not follow-up.  The next day, the 
Veteran complained of a dry cough, but breath sounds were 
clear on physical examination, and he denied shortness of 
breath.

In connection with his present claim, the Veteran underwent a 
VA general examination in August 1998.  The Veteran's 
pertinent complaints consisted of extreme shortness of breath 
when laying down.  He also described "aspirating" when 
lying down, and he reported a productive cough with 
occasional bright red blood flecks.  The VA examiner noted 
that a chest X-ray revealed pleural scarring and adhesions at 
the right costophrenic angle with no acute abnormalities 
seen; unchanged from January 1997.  Physical examination of 
the chest was symmetrical with normal chest excursions, and 
the lungs were clear to auscultation and percussion.  

PFT results from August 1998 show FEV-1 of 57 percent 
predicted value (pre bronchodilator) and 50 percent predicted 
value (post bronchodilator) and FEV-1/FVC of 100 percent (pre 
bronchodilator) and 101 percent (post bronchodilator).  DLCO 
(SB) and maximum exercise capacity results were not provided.  
The impression was mild obstructive disease.    

Following the August 1998 VA examination, the record next 
contains a September 1998 VA outpatient treatment note 
indicating that the Veteran had pneumonia due to esophageal 
reflux.  He requested and was prescribed an Albuterol 
inhaler.  Also, a July 1999 VA pulmonary consultation note 
indicates that the Veteran desired a nebulization machine.  
On physical examination there were a few scattered wheezes 
present bilaterally; the machine was ordered.  In March 2000, 
the Veteran underwent a private chest X-ray, which revealed 
ill-defined left lower lobe infiltrate possibly simply 
representing subsegmental atelectasis, yet follow-up was 
needed. 

The record also contains the results of a private August 2001 
PFT, which showed  FEV-1 of 61 percent predicted (pre 
bronchodilator) and 70 percent predicted (post 
bronchodilator); FEV-1/FVC of 74 percent (pre-bronchodilator) 
and 71 percent (post bronchodilator); and DLCO (SB) was 96 
percent predicted (pre-bronchodilator).  The assessment was 
moderate ventilatory impairment, combined restrictive and 
obstructive ventilatory impairment; significant improvement 
with bronchodilator; lung volumes revealed mild restrictive 
impairment; normal diffusing capacity; and oxygen saturation 
was normal at rest and with activity.

In connection with evaluation of an unrelated service-
connected disability, the Veteran underwent a VA 
gastrointestinal examination in October 2002.  During the 
examination, the Veteran complained of having previously had 
pneumonia to 2 to 3 times per year, but without recent 
admissions.  The Veteran also reported almost daily wheezing 
requiring use of medication.  On physical examination, the 
lungs were clear to auscultation without wheezing.

A June 2003 VA outpatient treatment also shows that the 
Veteran was seen for complaints related to a diagnosis of 
upper respiratory infection (URI).  A July 2003 follow-up 
note indicates that the Veteran had chronic bronchitis, on 
Advair, stable.  He also used aerosol therapy at home.  A 
February 2004 VA outpatient treatment note, however, shows 
that the Veteran again complained of symptoms diagnosed as 
URI.  At that time, a chest X-ray revealed mild chronic 
obstructive pulmonary disease; no acute pulmonary 
infiltrates; cardiac size was normal; no interval change from 
July 2000.

In October 2003, the Veteran testified at a Board 
videoconference hearing.  He explained that he occasionally 
woke up at night feeling like he was drowning in his own 
fluids, which was due to his sinuses draining.  The Veteran's 
wife similarly testified that the Veteran would wake up 
choking in the middle of the night, due to coughing up a lot 
of phlegm.  Also, weather changes made his symptoms worse.  

In June 2004, the Veteran and his wife submitted further 
statements in support of his claim.  They indicated that the 
Veteran often woke up choking at night, and he sometimes 
coughed up bloody mucus.  The attacks could last hours, and 
he would go to the ER if medication did not help.  Following 
an attack, the Veteran felt "wiped out" for a minimum of 24 
hours, but sometimes 2 to 3 days.  

In connection with his present claim, the Veteran underwent 
another VA respiratory examination in September 2004.  The 
examiner reviewed the claims file, and also noted the 
Veteran's current complaints of worsening symptoms, including 
dyspnea with exertion.  He was limited to approximately 20 
feet, could not climb stairs, and could not do any other 
physical activity with shortness of breath.  He used inhalers 
daily and nebulizers with emergent situations.  He did not 
use oxygen and had not been prescribed oxygen.  He often woke 
up at night with drainage in his throat, causing coughing 
spells; he did not know the cause.  He also reported several 
ER visits due to shortness of breath.  He was on antibiotics 
for respiratory infections approximately once per month.  He 
had occasional productive cough, usually clear, but 
occasionally with blood.  

On physical examination, the examiner found a somewhat 
obstructed airway due to a very large uvula and soft palate.  
There was slight wheezing scattered throughout both long 
fields, but mostly clear with no rales, rhonchi, peripheral 
cyanosis.  A chest X-ray revealed mild chronic pulmonary 
disease, borderline heart most probably crowding of the 
markings of the right hilar area secondary to suboptimal 
inspiration.  Arterial blood gases (ABGs) were completely 
normal.  The examiner further noted that a PFT showed 
moderate obstruction and low vital capacity, possibly from a 
concomitant restrictive disease.  Based on the results of the 
examination, the VA examiner diagnosed chronic obstructive 
pulmonary disease.  

PFT results in September 2004 showed FEV-1 of 63 percent 
predicted value.  FEV-1/FVC, DLCO (SB), and maximum exercise 
capacity results were not provided.  It was noted that pre 
medication testing showed mild obstruction and post 
medication testing showed moderate obstruction.   

Following the September 2004 VA examination, the record on 
appeal contains a November 2005 note from the Veteran's 
physical therapist  wrote that the Veteran's respiratory 
problems caused shortness of breath during his physical 
therapy sessions on several occasions.  Therefore, the 
sessions had to be shortened or cancelled, and it appeared 
this was a progression of his problems.  Similarly, the 
Veteran's aquatic therapist in 2005 wrote that the Veteran 
had panting or slight gasping for breath during his aquatic 
therapy, and he appeared unsteady on his feet as well.  His 
appointments had to be canceled at times.  

In support of his claim, the Veteran and his wife submitted 
statements in November 2005 indicated that the Veteran 
continued to have trouble breathing, including shortness of 
breath and labored breathing.  This occurred while sitting 
lying, standing or walking.  He was also restless and could 
not sleep at night due to having aspirations into the lungs 
caused by sinus drainage or reflux, so he had to sleep 
elevated.  He used a nebulizer and inhaler for relief.  After 
an attack, he would be fatigued for up to several days.  He 
also coughed up thick mucus streaked with blood.  

Next, a private February 2006 consultation note shows that 
the Veteran complained of continued chest congestion without 
high fevers or shaking chills.  He denied any difficulties 
breathing, but had some coughing with sputum production.  
Physical examination of the lungs showed breath sounds with a 
few scattered rhonchi, but no definite rales.  The pertinent 
impression was acute bronchitis.  The Veteran was prescribed 
medication.

In August 2006, the Veteran underwent another VA respiratory 
examination.  The examiner reviewed the claims file and noted 
the Veteran's pertinent history to include a diagnosis of 
chronic obstructive pulmonary disorder (COPD) with on-and-off 
cough with some sputum, ongoing for years.  The Veteran's 
current complaints consisted of shortness of breath with 
minimal exertion.  He also complained of coughing up more 
phlegm in the mornings than throughout the day.  On physical 
examination, the lungs were clear.  The examiner indicated 
that the PFT results suggested mild obstructive and mild 
restrictive lung disease; a chest X-ray revealed mild 
cardiomegaly and mild blunting of the right costophrenic 
angle and posterior sulcus; a small pleural effusion 
suggested pleural changes.  Based on the results of the 
examination, the VA examiner's assessment was chronic 
bronchitis.  

The August 2006 VA PFT results are also of record and show 
(pre-bronchodilator) FEV-1 of 63 percent predicted value; 
FEV-1/FVC of 89 percent (pre-bronchodilator); DLCO (SB) of 
101 percent predicted (pre-bronchodilator).  Post-
bronchodilator and maximum exercise capacity results are not 
provided.  The impression was mild restrictive ventilatory 
defect and normal diffusing capacity.     

In November 2007, the Veteran underwent another VA 
examination.  The examiner reviewed the claims file and noted 
the Veteran's report of in-service pneumonia.  With regard to 
his current complaints, the examiner noted that the Veteran 
reported a cough occurring one to several times daily with 
frequent clear sputum and occasional purulent or blood-tinged 
sputum.  He also had weekly wheezing, and shortness of breath 
on exertion.  The Veteran denied a history of respiratory 
failure, but endorsed having 48 days of incapacitation during 
the prior 12 months.  On physical examination, there were 
decreased breath sounds.  A chest X-ray revealed mild 
cardiomegaly; mild blunting of the right costophrenic angle 
and posterior sulcus; and chronic pleural scarring.   

A November 2007 PFT showed FEV-1 of 47 percent predicted 
value (pre bronchodilator) and 42 percent predicted value 
(post bronchodilator); FEV-1/FVC of 105 percent (pre 
bronchodilator) and 82 percent (post bronchodilator); and 
DLCO (SB) of 84 percent predicted (pre-bronchodilator).  
Maximum exercise capacity oxygen consumption results are not 
provided.  The interpretation was of severe restrictive 
ventilatory defect, no evidence of a diffusion defect.  
Further the FEF 25-75 percent was significantly decreased, 
which indicated the possibility of sub-optimal patient effort 
and/or an adverse reaction to continued bronchodilator 
therapy.  

Subsequent VA outpatient treatment notes from January 2008 to 
May 2008 show intermittent complaints of chest congestion and 
productive cough with some scanty blood-tinged sputum.  An 
April 2008 VA treatment note shows that on physical 
examination there was minimal wheeze on forced expiration; 
the assessment was chronic bronchitis, stable on medication, 
and hemoptysis, probably secondary to chronic bronchitis, but 
further follow-up was needed.

A private May 2008 operative report shows that the Veteran 
underwent a bronchoscopy due to complaints of recurrent 
intermittent hemoptysis.  The postoperative diagnosis was 
mild to moderate endobronchitis.

Private PFT performed in 2008, which the RO notes is dated 
March 11, 2008, shows FEV-1 of 39 percent predicted value 
(pre bronchodilator) and 30 percent predicted value (post 
bronchodilator); FEV-1/FVC of 56 percent (pre bronchodilator) 
and 53 percent (post bronchodilator); and DLCO (SB) of 42 
percent predicted.  Maximum exercise capacity values are not 
provided.  The interpretation was moderate to severe 
restrictive lung disorder with paradoxical bronchodilator 
response.  Significant testing variability limited the 
accuracy of the study.  

In further support of his claim, the Veteran, his wife, and 
his daughter submitted statements in July 2008, in which they 
explained that the Veteran had difficulty with daily tasks, 
including getting in and out of bed, and sitting down and 
getting up from a chair, and reading  He had arm and leg 
numbness and weakness.  He could not walk far without 
becoming tired and breathless.  Plus, he would get cramps in 
his legs and feet.  He used a wheelchair and scooter, but 
they were too big to maneuver inside.  Otherwise, he used a 
scooter to go everywhere.  He also shook when feeding and had 
cramps when using his hands.  He also had memory problems, 
and sometimes woke up feeling like he was drowning in his own 
fluids.  He also always felt out of breath and needed a fan 
to breath properly.  He had to sleep on an incline.  He also 
had spinal, neck, and head pain, plus he was sensitive to 
cold.  

In November 2008, the Veteran underwent a further VA PFT, 
which shows FEV-1 of 61 percent predicted value (pre 
bronchodilator) and 66 percent predicted value (post 
bronchodilator); and FEV-1/FVC of 70 percent (pre 
bronchodilator) and 67 percent (post bronchodilator).  DLCO 
(SB) was not reported in percentage predicted.  Maximum 
exercise capacity values are not provided.  The 
interpretation was minimal obstructive lung defect.  

IV.  Analysis

In comparing the Veteran's symptoms prior to October 7, 1996, 
as noted, to the old rating criteria in effect prior to 
October 7, 1996, the Board finds that an evaluation higher 
than 10 percent is not warranted for the service-connected 
bronchitis.  As indicated, the next higher, 30 percent rating 
is warranted for moderately severe symptoms with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  See 38 C.F.R. § 4.97 (1995).  Here, the Veteran 
underwent a VA examination in 1996.  He complained of 
persistent cough and the examiner found limited forced 
exhalations and shortness of breath.  There is no indication 
of expectoration or rales.  There is no evidence of 
considerable expectoration or considerable dyspnea on 
exercise.  There is no diagnosis of beginning chronic airway 
obstruction.  The outpatient treatment notes for this time 
are consistent with the VA examiner's findings.  

For the period beginning October 7, 1996, when the new rating 
criteria took effect, an evaluation higher than 10 percent is 
also not warranted for the period from October 7, 1996 to 
August 4, 1998, because there is no evidence of PFT results 
showing FEV-1 of 56- to 70-percent of predicted value; FEV-
1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent 
of predicted value, as required for the next higher, 30 
percent evaluation.  See id.  PFT in February 1996 shows that 
the FEV-1 was 75 percent predicted and unremarkable.  Plus, 
when considering the old rating criteria, the PFTs results of 
record indicated moderate, rather than severe, impairment.   

The Board finds, however, that the medical evidence more 
closely approximates the criteria for a 30 percent evaluation 
for the period from August 4, 1998 to August 7, 2001.  In 
particular, an August 4, 1998 PFT showed an FEV-1 of 57 
percent of predicted value (pre bronchodilator) and FEV-1/FVC 
of 100 to 101 percent, which is consistent with the 30 
percent rating criteria.  The August 4, 1998 PFT showed an 
FEV-1 of 50 percent of predicted value (post bronchodilator).  
The Board finds that this finding alone is not sufficient for 
the assignment of a 60 percent rating under the revised 
Diagnostic Code 6600 since the medical evidence shows that 
the Veteran has increased FEV-1 results when medication is 
not used.  Further, when the FEV-1 findings are considered 
with the FEV-1/FVC findings, the findings more closely 
approximate the criteria for a 30 percent rating from August 
4, 1998 to August 7, 2001.  

Further, with regard to the old criteria of DC 6600, there is 
no indication of severe PFT tests indicative of severe 
ventilatory impairment from August 4, 1998 to August 7, 2001.  
See 38 C.F.R. § 4.97 DC 6600 (1995).  The evidence for this 
time period shows that the service-connected chronic 
bronchitis was manifested by mild to moderate ventilatory 
impairment.  

For the time period from August 8, 2001 to March 10, 2008, a 
disability evaluation in excess of 30 percent is not 
warranted.  In particular, a non-VA PFT shows an FEV-1 value 
of 70 percent predicted, which is consistent with a 30 
percent rating.  The subsequent PFT in September 2004 (FEV-1 
of 63 percent predicted value) is also consistent with a 30 
percent evaluation.  See id.  To the extent PFT results in 
November 2007 show a FEV-1 of 42 percent predicted value, the 
interpretation indicated sub-optimal effort by the Veteran.  
Similarly, although a private 2008 PFT showed a FEV-1 of 30 
percent predicted value, the interpretation indicated that 
significant testing variability limited the accuracy of the 
study.  

Further, with regard to the old criteria of DC 6600, there is 
no indication of severe PFT tests indicative of severe 
ventilatory impairment from August 8, 2001 to March 10, 2008.  
See 38 C.F.R. § 4.97 DC 6600 (1995).  In fact, a February 
2004 assessment indicated mild chronic obstructive pulmonary 
disease; a September 2004 VA assessment was moderate 
obstruction; an August 2006 PFT assessment was mild 
restrictive ventilatory defect; and a November 2007 PFT 
interpretation was mild obstructive lung disease.  
Accordingly, a higher rating is not warranted under the old 
rating criteria for chronic bronchitis for the period from 
August 8, 2001 to March 10, 2008.  

As noted in the Introduction, the issue of entitlement to an 
increased rating for chronic bronchitis in excess of 60 
percent from March 11, 2008 is remanded to the RO via the AMC 
for additional development.     

In making these determinations, the Board has carefully 
considered the lay assertions of record.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Even considering the lay 
assertions, however, the Board finds that higher evaluations 
are not warranted, except as noted.  In this regard, the 
Board points out that the Veteran, his wife, and daughter, 
repeatedly described symptoms, such as waking up due to nasal 
drainage, which are unrelated to his service-connected 
chronic bronchitis.  

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, although the Veteran is 
shown to have been unemployed throughout the period of 
appellate review, the evidence shows that the primary 
precipitants of his unemployability were not due to the 
service-connected bronchitis alone.  See a February 1998 SSA 
decision.  Moreover, the Veteran was granted a total 
disability rating based on individual unemployability (TDIU) 
in an October 2009 RO rating decision, effective March 11, 
2008, which compensates him for unemployability.  

Similarly, there is no evidence of frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although the Veteran has sought emergency 
treatment at various medical facilities during the period of 
the appeal, he has not undergone frequent in-patient 
hospitalization for his service-connected bronchitis alone.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that assignment of an 
evaluation higher than 10 percent is not warranted prior to 
July 31, 1998; an evaluation of 30 percent is warranted from 
August 4, 1998 to August 7, 2001; and an evaluation higher 
than 30 percent is not warranted from August 8, 2001 to March 
10, 2008.  Any additional staged ratings are not warranted.  
See Hart, 21 Vet. App. at 505.




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for chronic bronchitis prior to July 31, 1998 is not 
warranted, and the appeal is denied. 

A 30 percent evaluation, but not higher, is warranted for the 
service-connected chronic bronchitis for the period from 
August 4, 1998 to August 1, 2001, and the appeal is granted 
to this extent, subject to the regulations governing the 
payment of VA monetary benefits.

Entitlement to a disability evaluation in excess of 30 
percent for chronic bronchitis is not warranted from August 
8, 2001 to March 10, 2008, and the appeal is denied.

REMAND

Subsequent to the June 2008 remand, it appears that the 
Veteran submitted additional medical evidence to the AMC.  In 
February 2010, the Veteran's Congressman faxed additional 
evidence to the Board.  The evidence consists of  fax cover 
sheet and medical evidence from a VA medical facility dated 
in March 2009.  The fax cover sheet indicates that this 
additional evidence had been faxed to the AMC in March 2009.  
This evidence is not of record.  Under these circumstances, 
the Board will remand this matter to the RO/AMC for 
consideration of the pertinent evidence and for issuance of a 
supplemental statement of the case reflecting such 
consideration.  See 38 C.F.R. § 19.31 (2009). 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

VA treatment records from the Dublin VA medical center dated 
in March 2009 show that the Veteran was referred to the 
pulmonary clinic and the Veteran was placed on oxygen at 
night.  The treatment record notes that the Veteran has sleep 
apnea in addition to multiple sclerosis.  The physician noted 
that the multiple sclerosis may be causing the nocturnal 
desaturation.  

The record shows that the Veteran was afforded a VA 
respiratory examination in November 2007 and most recently 
underwent pulmonary function testing in November 2008.  
Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the chronic bronchitis.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Also, additional 
examination in necessary to determine whether the service-
connected chronic bronchitis requires the use of oxygen at 
night or whether this is due to other service-connected or 
nonservice-connected disabilities such as sleep apnea or 
multiple sclerosis.  When a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability.   See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the 
Board finds that additional examination is necessary. 

The Veteran should be asked to provide the names, addresses, 
and approximate dates of treatment of all VA and non-VA 
health care providers who have provided treatment for his 
chronic bronchitis since March 2008.  Provide any necessary 
authorizations to the Veteran.  If the Veteran adequately 
identifies any such health-care providers and provides the 
necessary authorizations, request legible copies of all 
pertinent clinical records that have not been previously 
obtained.  VA will make reasonable efforts to obtain relevant 
records from private medical care providers, if the records 
are adequately indentified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health 
care providers who have provided 
treatment for the chronic bronchitis 
since March 2008.  If the Veteran 
adequately identifies any healthcare 
providers and provides any necessary 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All 
records obtained should be associated 
with the claims file.

2.  Schedule the Veteran for a VA 
respiratory examination and pulmonary 
functions tests to determine the current 
nature and severity of the service-
connected chronic bronchitis.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

It is essential that the pulmonary 
function study contain the full range 
of results necessary to rate the 
disability under the diagnostic 
criteria (FEV-1, FVC, FEV- 1/FVC, DLCO 
(SB), maximum exercise capacity, and 
maximum oxygen consumption with cardio- 
respiratory limitation). 

In the event that examiner is of the 
opinion that DLCO and/or oxygen testing 
is either "not needed" or "not useful" 
he or she should clearly so state, and, 
provide a statement as to why (e.g., 
there are decreased lung volumes that 
would not yield valid test results).

The examiner should specifically 
indicate whether the service-connected 
chronic bronchitis causes cor pulmonale 
(right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute 
respiratory failure, requires 
outpatient oxygen therapy, and the 
maximum exercise capacity as measured 
by oxygen consumption with cardiac or 
respiratory limitation.  

The RO should ask the VA examiner to 
render a medical opinion as to whether 
the service-connected chronic bronchitis 
requires the use of oxygen.   The 
examiner should attempt to distinguish 
symptomatology and pulmonary findings 
which are attributable to the service-
connected bronchitis and that which are 
attributable to any other diagnosed 
disorder.  If the examiner cannot ascribe 
particular symptoms to a specific 
diagnosis, this should be indicated.  The 
examiner should provide a rationale for 
all conclusions.

3.  Readjudicate the issue of entitlement 
to an increased rating for chronic 
bronchitis in excess of 60 percent from 
March 11, 2008.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the Veteran.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. L. KRASINSKI 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


